AFFIRM; and Opinion Filed April 2, 2014.




                                         S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01152-CR

                        MARIO ALVERTO RODRIGUEZ, Appellant
                                       V.
                           THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. F-0637100-L

                             MEMORANDUM OPINION
                           Before Justices Bridges, O’Neill, and Brown
                                   Opinion by Justice O’Neill
       Appellant Mario Alverto Rodriguez pleaded guilty to the felony offense of DWI third on

September 20, 2006. On November 21, 2006, the trial court sentenced him to ten years’

confinement, probated for five years, a $1,000 fine, and $12,000 in restitution. The State filed a

motion to revoke probation on March 29, 2010. Another motion to revoke probation was filed

on March 31, 2011 and capias was issued. The motion and capias were served on appellant on

May 22, 2013. On July 12, 2013, the trial court revoked appellant’s community supervision and

sentenced him to four years’ imprisonment. In a single issue, appellant argues the trial court was

without jurisdiction at the time it revoked his probation because his five-year probation period

had expired. We affirm.
       To support his argument on appeal, appellant alleges, “At the time of his hearing upon

the motion to revoke probation, it appears that no arrest warrant had been filed pursuant to the

most recent motion to revoke.” Appellant is incorrect.

       Article 42.12 of the Texas Code of Criminal Procedure sets out the law with respect to

community supervision. TEX. CODE CRIM. PROC. ANN.           ART.   42.12 (West 2013). The relevant

section regarding a trial court’s jurisdiction provides the following:

               (e)     A court retains jurisdiction to hold a hearing under
               Subsection (b-2) and to revoke, continue, or modify community
               supervision, regardless of whether the period of community
               supervision imposed on the defendant has expired, if before the
               expiration the attorney representing the state files a motion to
               revoke, continue, or modify community supervision and a capias is
               issued for arrest of the defendant.

TEX. CODE CRIM. PROC. ANN. art. 42.12, §21(e).

       Appellant’s five-year period of community supervision began on November 21, 2006 and

expired on November 20, 2011. See Nesbit v. State, 227 S.W.3d 64, 69 (Tex. Crim. App. 2007)

(holding the term of community supervision begins on the day of sentencing and expires on the

day before the anniversary date); see also State v. Crecy, No. 05-11-01003-CR, 2012 WL
2106534, at *2 (Tex. App.—Dallas June 12, 2012, pet. ref’d) (mem. op., not designated for

publication). The State filed a motion to revoke community supervision and issued capias on

March 31, 2011, which fell within the trial court’s jurisdiction under article 42.12, section 21(e).

Thus, the trial court retained jurisdiction over this case and properly revoked appellant’s

community supervision.




                                                –2–
       Appellant’s sole issue is overruled, and the judgment of the trial court is affirmed.




                                                     /Michael J. O'Neill/
                                                     MICHAEL J. O’NEILL
                                                     JUSTICE



Do Not Publish
TEX. R. APP. P. 47

131152F.U05




                                               –3–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

MARIO ALVERTO RODRIGUEZ,                              On Appeal from the Criminal District Court
Appellant                                             No. 5, Dallas County, Texas
                                                      Trial Court Cause No. F-0637100-L.
No. 05-13-01152-CR         V.                         Opinion delivered by Justice O’Neill.
                                                      Justices Bridges and Brown participating.
THE STATE OF TEXAS, Appellee

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 2nd day of April, 2014.




                                                      /Michael J. O'Neill/
                                                      MICHAEL J. O’NEILL
                                                      JUSTICE




                                                –4–